Citation Nr: 0737975	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  04-32 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a lung condition, 
claimed as due to radiation exposure. 

2.  Entitlement to service connection for a heart condition, 
claimed as due to radiation exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 



INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1946 to May 1947.  Service in World War II and 
receipt of the Army Occupation Medal due to service in 
postwar Japan is indicated by the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky which denied service connection for a 
heart condition and lung condition. 

Issues not on appeal

During the course of this appeal, the veteran has claimed, 
and the RO has adjudicated, numerous other issues.  Only the 
two issues listed on the first page of this decision are 
currently in appellate status.

The veteran's claims of entitlement to housebound benefits 
and aid and attendance benefits were denied in a July 2003 
rating decision by the VA "Tiger Team" at the Cleveland RO.  
In August 2004, the Louisville RO denied the veteran's claim 
of entitlement to service connection for renal insufficiency, 
to include as due to radiation exposure.  The veteran has 
not, to the Board's knowledge, expressed dissatisfaction with 
these decisions.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

In July 2004 the veteran filed a claim for diabetes, 
peripheral neuropathy and anemia.  Although the RO issued a 
VCAA letter dated August 30, 2004 concerning these issues, to 
the Board's knowledge those issues have not yet been 
adjudicated by the RO. See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO].


FINDINGS OF FACT

1.  A preponderance of the medical evidence of record does 
not demonstrate that the veteran's currently diagnosed 
chronic pulmonary obstructive disease is etiologically 
related to any incident of service, including claimed 
exposure to ionizing radiation.

2.  A preponderance of the medical evidence of record does 
not demonstrate that the veteran's currently diagnosed 
arteriosclerotic heart disease is etiologically related to 
any incident of service, including claimed exposure to 
ionizing radiation.


CONCLUSIONS OF LAW

1.  The veteran's chronic pulmonary obstructive disease was 
not incurred in or aggravated by service, nor may it be 
presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2007).

2.  The veteran's arteriosclerotic heart disease was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
heart and lung condition, both claimed as being due to 
exposure to ionizing radiation in postwar Japan.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated February 14, 2002, including a request for evidence of 
"a relationship between your current disability and an 
injury, disease, or event in service." 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
February 2002 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining "medical 
records, employment records, or records from other Federal 
agencies."  With respect to private treatment records, the 
VA included copies of VA Form 21-4142, Authorization and 
Consent to Release Information, which the veteran could 
complete to release private medical records to the VA.  

The Board notes that the February 2002 letter from the RO 
specifically informed the veteran: It is "your 
responsibility to support your claim with appropriate 
evidence."  This complies with the "give us everything 
you've got" provision contained in 38 C.F.R. § 3.159(b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the veteran's service connection claim, 
elements (1) and (2), veteran status and existence of a 
disability, are not at issue.  Moreover, elements (4) and 
(5), degree of disability and effective date, are rendered 
moot via the RO's denial of service connection for the 
veteran's claimed heart and lung conditions.  In other words, 
any lack advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned.  The veteran's claim of entitlement to service 
connection was denied based on element (3), a connection 
between the veteran's service and the claimed disability.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and the of VA, with respect to this crucial 
element.  Because as discussed below the Board is denying the 
veteran's claim, elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's VA treatment records, private medical treatment 
records, certain service medical records and service 
personnel records. 

The evidence of record indicates that a complete set of the 
veteran's service medical records are unavailable.  It 
appears that portions of these records were destroyed in a 
fire in at the National Personnel Records Center in St. 
Louis, Missouri in July 1973.  The Board is cognizant of 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the 
United States Court of Appeals for the Federal Circuit 
elaborated on VA's responsibility to obtain a veteran's 
service medical records.  The Board finds, however, that in 
light of evidence that the records were destroyed in a fire 
there is no reasonable possibility that the missing records 
may be located or recovered, and thus no useful purpose would 
be served in remanding this matter for more development.

The Board observes that the veteran has not been accorded a 
VA compensation and pension examination with regard to his 
claims, and that medical opinions regarding the etiologies of 
those claimed disabilities have not been obtained.  However, 
for reasons explained immediately below, such an examination 
and medical opinion are not necessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

As will be discussed below, there is already medical evidence 
that the veteran currently has a heart and lung disability. 
 The record is missing critical evidence of that an event, 
injury, or disease occurred in service, McLendon element (2), 
and the veteran's claims are being denied on that basis.  The 
outcome of this case thus hinges on matters other than those 
which are amenable to VA examination and medical opinion. 
 Specifically, resolutions of the claims of entitlement to 
service connection hinge directly or indirectly upon whether 
the veteran was the victim suffered an in-service injury or 
disease.  That question cannot be answered via medical 
examination or opinion, but rather on evidence already in the 
file, in particular the veteran's service medical records.

As explained in greater detail below, the outcome of the 
claim of service connection hinges on what occurred, or more 
precisely what did not occur, during service.  In the absence 
of evidence of in-service disease or injury, referral of this 
case for an opinion as to etiology would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant]. 

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no objective evidence of in-service disease or 
injury.

Under the circumstances presented in this case, a remand 
ordering a medical examination would serve no useful purpose.  
Accordingly, the Board has determined that a medical opinion 
is not necessary in the instant case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general

A disability may be service connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service. See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, to include cardiovascular 
disease, when manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2007).

Notwithstanding the above, service connection may be granted 
for a disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service. See 38 C.F.R. § 3.303(d) (2007); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - radiation exposure

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994). 

Under Combee, VA must not only determine whether a veteran 
had a disability recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability was otherwise the result of 
active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity. "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2007).

Diseases presumptively service connected for radiation- 
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary. 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one the presumptive conditions listed in 
38 C.F.R. § 3.309(d)(2), the veteran may still benefit from 
the special development procedures provided in 38 C.F.R. § 
3.311 if the veteran suffers from a radiogenic disease and 
claims exposure to ionizing radiation in service. Under 38 
C.F.R. § 3.311, "radiogenic disease" means a disease that 
may be induced by ionizing radiation and shall include the 
following: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer. 38 C.F.R. § 3.311(b)(2). Section 3.311(b)(5) requires 
that colon cancer become manifest 5 years or more after 
exposure. 38 C.F.R. § 3.311(b)(5).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2) (2007). In all other claims, 38 
C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation. These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service. All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies. 38 C.F.R. § 3.311(a)(2)(iii) (2007).

Analysis

The veteran contends that his heart and lung conditions are a 
result of exposure to ionizing radiation during military 
service.  Because these two issues involve the application of 
identical law to similar facts, for economy's sake the Board 
will address them together.

Initial matter

As was noted in the Board's VCAA discussion above, portions 
of the veteran's service medical records have been lost in a 
fire.  Under such circumstances, the Court has held that 
there is a heightened obligation on the part of VA to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule. See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare, supra.

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) [the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in Government control which would have required VA to 
disprove a claimant's allegation of injury or disease in 
service in these particular cases].

Discussion

The veteran, in essence, contends that while serving in Japan 
with the 49th Ordinance Medium Maintenance Company as a 
mechanic he traveled to Hiroshima and Nagasaki on two 
separate occasions.  He further contends that alleged 
exposure to radiation led to his current disabilities.  

The Board will now address in turn the three methods, 
discussed in detail above, through which service connection 
based upon radiation exposure may be granted 
[38 C.F.R. §§ 3.309(d) and § 3.311, and Combee].

Presumptive service connection - radiation exposure

As noted above, in order to establish presumptive service 
connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), the veteran must currently have a disease listed in 
38 C.F.R. § 3.309(d)(2), and have been a radiation-exposed 
veteran who participated in a radiation-risk activity as such 
terms are defined in the regulation. See 38 C.F.R. § 3.309 
(d)(3) (2007).

The medical evidence of record establishes that the veteran 
has been diagnosed with chronic obstructive pulmonary disease 
and arteriosclerotic vascular disease.  Neither of the 
veteran's diagnosed conditions are listed under 38 C.F.R. 
§ 3.309(d)(2).  Thus, the presumptive service connection 
provisions contained in 38 C.F.R. § 3.309(d) are not 
applicable in this case.

Additionally, section 3.309(d)(3) requires the veteran to 
have been a radiation-exposed veteran; i.e., a veteran who 
participated in "the occupation of Hiroshima or Nagasaki . . 
. during the period beginning on August 6, 1945, and ending 
on July 1, 1946."  The service personnel records indicate 
that the veteran arrived in Japan on July 4, 1946, three days 
after the presumptive period ended.  Even if the Board were 
to assume that the veteran did travel to Hiroshima and 
Nagasaki [and there is no evidence that he was in fact 
stationed near either place], such travel would have occurred 
after the expiration of the presumptive period. 

In short, the Board finds that a preponderance of the 
evidence is against the veteran's claim as to the matter of 
his participation in a radiation-risk activity.  Because the 
veteran did not participate in a radiation-risk activity, the 
presumptive service connection provisions contained in 38 
C.F.R. § 3.309(d) are not applicable for this additional 
reason.

Radiogenic diseases under 38 C.F.R. § 3.311

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  The provisions do not give rise to a presumption of 
service connection, but rather establish a procedure for 
handling claims brought by radiation exposed veterans. See 
Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  
Section 3.311 essentially states that, in all claims in which 
it is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made. However, absent competent evidence that the veteran was 
exposed to radiation, VA is not required to forward the claim 
for consideration by the Under Secretary for Benefits.  See 
Wandel v. West, 11 Vet. App. 200, 204-205 (1998).

As illustrated above, the veteran has been diagnosed with 
chronic obstructive pulmonary disease and arteriosclerotic 
heart disease.  These are not radiogenic diseases as defined 
by 38 C.F.R. § 3.311.  The development required under 
38 C.F.R. § 3.311 is therefore not applicable to this matter.

The record does not contain any objective evidence that the 
veteran was ever exposed to ionizing radiation.  As indicated 
above, the presumptive period for radiation exposure had 
expired before the veteran even arrived in Japan. 
The veteran has not provided any information which suggests 
that he was actually exposed to radiation.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim of entitlement to VA benefits].

Direct service connection - Combee

The Federal Circuit in Combee determined that the regulations 
governing presumptive service connection for radiation 
exposure do not preclude a veteran from establishing service 
connection with proof of actual direct causation. See Combee, 
34 F.3d at 1043-1044; see also 38 C.F.R. § 3.303(d) (2007). 
Accordingly, the Board will proceed to evaluate the veteran's 
claims under the regulations governing direct service 
connection.  The veteran has advanced no specific contentions 
concerning service connection, aside from claimed radiation 
exposure, discussed above.

As has been discussed above, in order to establish service 
connection for the claimed disorders, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson, supra.

With respect to Hickson element (1), the medical evidence 
indicates that the veteran has chronic obstructive pulmonary 
disease and arteriosclerotic vascular disease.  Hickson 
element (1) has therefore been met for both issues.

With respect to Hickson element (2), the Board will 
separately address in-service injury and disease. 

Regarding injury, as is thoroughly discussed above, there is 
no evidence of record that the veteran was exposed to 
ionizing radiation during service. The veteran and his 
representative do not contend that there was any other in-
service injury.  The record does not show any in-service 
injury.

Regarding disease, the veteran alleges he actually developed 
heart and lung conditions in service, for which he received 
in-service medical treatment.  The veteran has stated that he 
was "sent home and discharged" with an enlarged heart, 
tachycardia, asthma, and chronic obstructive pulmonary 
disease.  In a March 2002 statement the veteran suggested 
that these disabilities resulted in his early dismissal from 
the Army. 

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  Moreover, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to 
weigh and assess the evidence. See Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).

For reasons stated immediately below, the Board finds that 
the veteran's report of radiation exposure causing heart and 
lung conditions resulting in his early dismissal from the 
Army lacking credibility. 

While portions of the veteran's service medical records have 
been destroyed in a fire, the record does contain his April 
1947 separation examination.  Upon separation from the 
military, the veteran's lungs and cardiovascular system were 
rated as 'normal' and a chest x-ray revealed "no significant 
abnormality."  There is no indication that the veteran 
suffered from a heart or lung condition.  

The Board additionally observes that if the veteran had been 
discharged from the United States Army based on a medical 
condition, as he suggests, there would have been some 
indication in his separation examination report or in his 
service personnel records.  There is none.  Indeed, the 
record makes it clear that the veteran was discharged early 
due to "AR 615 365 Convenience of the Government RR1-1 
Demobilization".    

Furthermore, there is no medical evidence in the record that 
indicates that the veteran developed a heart or lung 
condition within one year of his military service.
Indeed, there is no objective indication that the claimed 
conditions existed for many decades after service.  [The 
veteran provided a list of health care providers over the 
years, but stated that they were dead or their records were 
not available.]

In short, the only evidence in the veteran's favor (i.e., 
that he developed a heart and lung condition during service) 
are the veteran's own statements, made in connection with his 
claim for monetary benefits from VA.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  The Board places far greater 
weight on the utterly negative separation examination and the 
lack of medical treatment records for decades following 
service than it does on the veteran's recent statements.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran]; see also Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence].

Accordingly, as neither in-service incurrence of disease or 
injury have been shown, Hickson element (2) is not met and on 
that basis the claim is denied.

For the sake of completeness, the Board will also address 
element (3), medical nexus.  

With respect to Hickson element (3), medical nexus, the 
veteran has submitted two identically worded letters from 
J.L.F., M.D., dated March 27, 2002 and June 21, 2004.  In 
those letters, Dr. J.L.F. stated that the veteran experienced 
significant radiation exposure during tours of duty in 
Hiroshima and Nagasaki and developed inhalational problems 
while working in those communities following the atomic 
attacks.  He concludes that the underlying problem behind the 
veteran's "pulmonary disease is related to his radiation 
exposure at the end of World War II."  


Dr. J.L.F.'s statements does not attempt to link the 
veteran's lung condition to any other aspect of military 
service other than exposure to radiation.  Dr. J.L.F. did not 
opine as to any relationship between the veteran's heart 
condition and his military service.

As has been discussed above, there is no objective evidence 
that the veteran was in fact exposed to ionizing radiation 
while in military service.  Therefore, the underlying premise 
of Dr. J.L.F.'s statements are incorrect.  It appears that 
Dr. J.L.F. merely relied upon the veteran's own unsupported 
speculations concerning purported in-service radiation 
exposure.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value.  See Swann and Reonal, both supra.  
Thus the Board finds that these statements are not probative. 

To the extent that the veteran and his representative contend 
that a medical relationship exists between his heart and lung 
condition and service, any such statements offered in support 
of the veteran's claim do not constitute competent medical 
evidence and cannot be accepted by the Board.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

As a result, Hickson element (3) has not been met, and the 
veteran's claims fail on this basis as well. 

In summary, for reasons and bases expressed above the Board 
concludes that in the absence of an in-service injury or 
disease and a medical nexus, service connection is not 
warranted.  A preponderance of the evidence is against the 
claims, and the benefits sought on appeal are accordingly 
denied.



ORDER

Entitlement to service connection for a lung condition is 
denied. 

Entitlement to service connection for a heart condition is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


